Citation Nr: 1203022	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for PTSD.  

In his March 2009 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO and a hearing before a Veterans Law Judge at the RO.  The record reflects that, in May 2009, the Veteran had an informal conference with a DRO in lieu of a hearing.  A report from that conference is of record.  In a July 2009 letter, the RO informed the Veteran that his hearing before a Veterans Law Judge was scheduled in September 2009.  The RO sent the Veteran a reminder letter regarding this hearing in August 2009.  Although neither the July 2009 nor the August 2009 letters were returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board notes that, in his July 2007 request to reopen his claim for service connection, the Veteran indicated that he is seeking service connection for PTSD.  In the June 2008 rating decision, the RO found that new and material evidence sufficient to reopen the claim for service connection for PTSD had not been submitted.  Nevertheless, given the evidence of record (including diagnoses of depression) the Board has characterized claim for service connection, on the merits, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As a final preliminary matter, in July 2009, the Veteran advised the RO that he had obtained an attorney to represent him in his case.  The Board notes that only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1).  A power of attorney, executed on either VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a).  The record reflects that, in July 2007, the Veteran filed a VA Form 21-22 naming Disabled American Veterans (DAV) as his representative.  He has not subsequently filed a VA Form 21-22 or VA Form 21-22a naming a new representative.  Accordingly, the Veteran continues to be represented by DAV, as reflected on the title page.   

The Board's decision reopening the claim for service connection is set forth below. The underlying claim for service connection, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In an October 2004 decision, the Board denied service connection for PTSD.  

3.  Evidence associated with the claims file since the October 2004 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The October 2004 Board decision denying service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  As pertinent evidence received since the October 2004 Board decision is new and material, the criteria for reopening the claim for service connection are met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the favorable disposition of the request to reopen the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Factual Background and Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).   

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If, however, the alleged stressor is not combat related, then the Veteran's lay testimony, alone, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

VA amended its adjudication regulations governing service connection for PTSD during the pendency of this appeal by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor when it is related to fear of hostile military or terrorist activity.  75 Fed. Reg. 39 843 (July 13, 2010), now codified at 38 C.F.R. § 3.304(f)(3) (2011).  Because the Veteran does not assert that he has PTSD as a result of fear of military or terrorist activity, the amendment is not applicable in the present appeal, and the Veteran is not prejudiced by the fact that he was not provided notice of these amendments.

In April 2000, the Veteran filed a claim for service connection for PTSD.  In a July 2001 rating decision, the RO denied service connection for PTSD, on the basis that there was no evidence of a verified in-service stressor.  The Veteran perfected an appeal of the July 2001 denial of service connection.  In an October 2004 decision, the Board denied service connection for PTSD, finding that the Veteran's alleged in-service stressors had not been verified by official records or any other supportive evidence.  

The evidence of record at the time of the October 2004 Board decision included the Veteran's service treatment records, which reflect that, in November 1973, the Veteran presented with complaints of mental stress related to family problems.  A record of treatment for a cold four days later indicates that the Veteran was taking Valium.  Clinical evaluation of the psychiatric system was negative on separation examination in October 1974.  

Also of record were the Veteran's service personnel records, which reflect that he served as a dispensary assistant at the 56th General Hospital in Germany from April 1973 to October 1974.  His Form DD 214 lists his military occupational specialty as medical specialist.   

In a December 2000 stressor statement, the Veteran described stressful experiences during his service in Germany.  He indicated that he witnessed a soldier die from an asthma attack while he and the soldier were alone in an elevator.  The Veteran stated that he was transferring the soldier for X-rays.  The Veteran also reported that, the night before he left Germany, he saw one of his friends die from an overdose of heroin.  The Veteran also described assisting a doctor with an emergency surgery for a staph infection in which no anesthetic was used.  In addition to these three stressors, the Veteran reported that, as a medic at the 56th General Hospital, he witnessed many traumatic incidents, including seeing people dying and in the process of dying.  

Also of record at the time of the October 2004 Board decision were records of VA treatment, dated from April 2000 to July 2001.  These records include an August 2000 mental health assessment.  At that time, the Veteran described in-service trauma related to his duties as a medic in Germany, stating that there were several situations which contributed to his PTSD symptomatology.  In particular, he described an incident where he witnessed the death of a soldier as a result of an asthma attack.  The social science specialist examining the Veteran noted that the results of psychological testing were suggestive of PTSD in the mild to moderate range.  He opined that the Veteran met the diagnostic criteria for PTSD.  The Axis I diagnoses were PTSD, major depressive disorder, and polysubstance abuse (in early remission).  

During an October 2002 DRO hearing, the Veteran again described his claimed in-service stressor of assisting in an emergency surgery.  

In December 2002, the Veteran submitted two lay statements in support of his claim for service connection.  His ex-wife described the Veteran's drinking and drug use during service, indicating that he told her these were means for him to deal with the pressures of his job.  She added that the Veteran began to experience bad dreams and unusual sleeping patterns upon his return to the United States, and told her that he often saw the face of a young soldier who had died from an asthma attack.  She added that the Veteran had described finding one of his friends leaning up against a wall with a syringe in his arm on his last night in Germany.  In another letter, a friend of the Veteran's, who worked as a civilian teacher in Germany while the Veteran was stationed at the 56th General Hospital, described a change in the Veteran's behavior during service.  She reported that the turning point was when the Veteran witnessed a fellow soldier die of an asthma attack on an elevator in the hospital.  

In the October 2004 decision, the Board found that there was no credible supporting evidence that the Veteran's claimed in-service stressors occurred.  The Board noted that the Veteran's August 2000 diagnosis of PTSD had not been attributed to a verified in-service stressor, but, rather, only to the Veteran's own statements.  Accordingly, service connection for PTSD was denied.  

The Veteran did not appeal or seek reconsideration of the October 2004 Board decision, and no other exception to finality applies.  Thus, that decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In July 2007, the Veteran filed his request to reopen the claim for service connection for PTSD.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the October 2004 Board decision, denying service connection PTSD.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence associated with the claims file since the October 2004 Board decision includes several statements from the Veteran in support of his claim for service connection.  In correspondence dated in June 2008, the Veteran described his alleged stressor of returning to the barracks on his last night in Germany to find his friend in a drug-induced coma with a needle still in his arm.  He added that he was later informed that his friend died in a car accident shortly thereafter.  In a June 2008 stressor statement, the Veteran stated that, at the 56th General Hospital in Germany, he witnessed a young soldier that had an asthma attack so severe that his eyes were bulging out of his head and he was gasping for breath.  He reported that this soldier had to be sedated and died the next day when the Veteran was off duty.  He also again described assisting in an emergency surgery to treat a staph infection.  

In a July 2008 letter, the Veteran reported that his in-service responsibilities as a "ward clerk" were, in and of themselves, stressful.  The same month, the Veteran submitted another stressor statement.  In this statement, he described the soldier who was treated for severe asthma, and had an asthma attack which the Veteran witnessed in an elevator.  The Veteran reported that this soldier was eventually Medevaced stateside.  He also, again, recounted the claimed stressor of assisting in an emergency surgery for a staph infection.  

In a letter sent to the Veteran in October 2008, D.G.A. reported that he was stationed with the Veteran at the 56th General Hospital and they became best friends for the remainder of their tour.  He stated that he and the Veteran were assigned to the same ward, worked together on almost a daily basis, and spent almost all of their time off-duty together.  D.G.A. indicated that the Veteran had asked if he would help verify events which had occurred while they were stationed at the 56th General Hospital.  D.G.A. reported that the Veteran had mentioned these "stressors" as including the time when a soldier had an asthma attack in an elevator.  D.G.A. also wrote that he believed the Veteran was working for him on the day he had to assist the doctor in an emergency surgery on a soldier who was brought in with a staph infection.  D.G.A. stated, "Yes, I can verify these and many more stressors if necessary."  

Also associated with the claims file since the October 2004 Board decision are VA treatment records dated from July 2007 to June 2009.  These records include a June 2008 record of mental health treatment, reflecting that the Veteran had a history of PTSD and depression, and believed his PTSD was related to his work as a medic in a hospital in Germany.  The assessment following treatment in June 2009 included possible PTSD, related to experience as medic in Army.  The Veteran was referred to the mental health clinic.  

At the time of the October 2004 Board decision, there was no credible supporting evidence that the Veteran's claimed in-service stressors occurred.  Significantly, the letter from D.G.A. tends to corroborate the Veteran's claimed in-service stressors of witnessing a soldier have an asthma attack and assisting in an emergency surgery during service.  

The statement from D.G.A. is new in that it was not previously considered in the October 2004 Board decision.  It is material in that it specifically relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, that is, corroboration of the Veteran's alleged in-service stressors.  This evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.

Therefore, as new and material evidence has been received, the claim for service connection for PTSD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the issue of entitlement to service connection for PTSD is reopened.  


REMAND

The Board finds that further action on the claim for service connection, on the merits, is warranted.  

As an initial matter, when a claim which has previously been denied by the RO is reopened by the Board, the Board must not take any action which would prejudice the rights of the veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO has not considered the Veteran's claim on the basis of all the evidence, both new and old, in order to determine whether the prior disposition of the claim should be altered.  Therefore, in order to protect the rights of the Veteran, the Board believes that the AMC/RO should be afforded an opportunity to review the Veteran's claim for entitlement to service connection on a de novo basis.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The medical evidence associated with the claims file includes a diagnosis of PTSD in August 2000; however, the Board notes that this diagnosis appears to be based on the Veteran's reported stressor of witnessing the death of a soldier as a result of an asthma attack.  More recently, the Veteran has described this alleged stressor differently.  In June 2008, he reported that the soldier died the day after he witnessed his asthma attack, and indicated that the death occurred when the Veteran was off-duty.  In July 2008, the Veteran reported that the soldier whom he witnessed suffer an asthma attack was eventually Medevaced stateside.  While the Veteran has consistently reported that he witnessed a soldier suffer a severe asthma attack, and indicated that this was a stressful experience, he has inconsistently described the fate of the soldier following the asthma attack.  Significantly, in his October 2008 letter, D.G.A. makes no mention of the death of a soldier from an asthma attack.  Despite the fact that the August 2000 diagnosis of PTSD appears to be based on an inaccurate stressor, the most recent record of VA treatment currently associated with the claims file, dated in June 2009, reflects an assessment of possible PTSD, related to experience as medic in Army.  

In light of the evidence of record, the Board finds that a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.

In addition to the foregoing, the record reflects that there are outstanding treatment records which are potentially pertinent to the claim for service connection, on the merits.  

In this regard, during the October 2002 DRO hearing, the Veteran testified that he was being prescribed Paxil by the VA clinic in Akron.  In a June 2008 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), the Veteran stated that he had been going to the Akron Community Based Outpatient Clinic (CBOC) since 2003 or 2004.  The claims file includes records of treatment from the Cleveland VA Medical Center (VAMC), to include the Akron and Brecksville clinics, dated from April 2000 to July 2001 and from July 2007 to June 2009.  The Veteran's October 2002 testimony and June 2008 VA Form 21-4142 suggest that additional VA treatment records are available.  As any records of VA treatment between July 2001 and July 2007, and since June 2009, are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board also notes that, during VA treatment in June 2008, the Veteran reported that he had recently applied for Social Security Disability.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claim for service connection these records should be requested.

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  During VA treatment in April 2000, the Veteran reported that he attempted suicide in 1989 or 1990 and was treated at St. Thomas Hospital and Summit County A.D.M. (alcohol, drug addiction, and mental health services).  In a July 2008 statement, the Veteran reported that he had been treated at Oriana House in Akron on several occasions for drug addiction and anger management.  While treatment records from St. Thomas Hospital, dated from August 1987 to January 1990, have been associated with the claims file, records from Summit County A.D.M. and Oriana House are not of record.  On remand, the AMC/RO should attempt to obtain any outstanding pertinent treatment records from either of these facilities.  

Finally, the Board further finds that additional notification action, pursuant to the VCAA, is warranted.  While a September 2007 VCAA letter advised the Veteran of the information and evidence necessary to reopen his claim for service connection for PTSD, and substantiate the underlying claim for service connection, on the merits, in light of the of the recharacterization of this claim, he should be furnished VCAA notice regarding the expanded claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for a psychiatric disorder, to include PTSD.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder, to include PTSD.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for treatment records from the Cleveland VAMC (to include the Akron and Brecksville Clinics), dated from July 2001 to July 2007 and since June 2009.  A specific request should also be made for any outstanding, pertinent treatment records from Summit County A.D.M. and/or Oriana House.  

3.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim remaining on appeal, as well as copies of all medical records underlying those determinations.  

4.  After all available records have been associated with the claims file, the Veteran should be afforded a VA psychiatric examination (by a psychologist or psychiatrist) to determine the etiology of any psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any current psychiatric disorder, to include PTSD.  If the examiner renders a diagnosis of PTSD, he or she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current PTSD is related to service, to include the Veteran's work at the 56th General Hospital in Germany and his claimed stressors of witnessing a soldier having an asthma attack and assisting with an emergency surgery.  

If the examiner determines that the Veteran has a psychiatric disorder other than PTSD, he or she should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


